DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The first and second states of the clutch assembly, of claim 1;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrase “for locking or releasing the guide plate” is unclear.  It is unclear how the guide plate is locked and released.  The guide plate is moved via the drive member to tension the chain.  How is it locked and then released?
With regards to claim 1, as written, the operating member, first locking member, first clutch, and second clutch are all parts of the chain saw in a way that does not involve engagement with the device housing which is not supported.  All four are all at least partially received by the device housing as shown in Figure 5.  The claim needs to acknowledge this relationship with the device housing because this is the only way it is supported.
With regards to claim 1, what allows for the clutch assembly to be defined as a first clutch assembly?  There does not appear to be a second clutch assembly.
Claim 4 has the same issue with the elastic member and the pin.
With regards to claim 1, what structures define the first state and second state of the clutch assembly.  A structural relationship between claimed parts defines each of the states and the claim needs to acknowledge these relationships to properly define each of the states.  Each of the states would have a different structural relationship in relation to each other.  
With regards to claim 1, what structure allows for the first clutch to perform a transmitting a rotation of the operating member to the second clutch.  As written, there is no structural relationship between the first clutch and the second clutch.  Without a structural relationship, this function is not able to take place.  Also, what structure makes this relationship a first state of the clutch assembly?
With regards to claim 1, what structure allows for the first clutch to perform a stop transmitting function.  If the user rotates the operating member, the first clutch does not have the ability to not transmit that motion to the second clutch.
With regards to claim 1, the phrase “the first clutch assembly is operative to produce a relative displacement relative to the second clutch when the first clutch assembly is in the second state.   It is unclear what structure defines the relative displacement.  If the second cutch is part of the clutch assembly, how can this relative 
With regards to claim 1, the first and second states are very confusing in that the first clutch is always engaged with the second clutch.  The slopes of the second clutch may move the first clutch, via rotation of the operation member, in relation to the operating member but the clutches are always engaged with each other.  There does not appear to be two states as claimed.
With regards to claim 2, claim 1 discloses the displacement is produced by the clutch assembly and does not disclose the displacement is associated to the first clutch.  However, claim 2 discloses the first clutch being associated with the displacement.  What structure allows for displacement of the first clutch to take place?
With regards to claim 2, the phrase “coaxially along the first axis” is unclear.  How spaced apart axes can be coaxial.  The phrase should be replaced with “parallel with the first axis”.
With regards to claims 5 and 6, as written, the clutching portion, slopes, elastic member, and pin are unrelated to the first and second state and their claim 1 functions which is not supported.  These appear to be the structures that define the states.
Claim 6 recites the limitation "the absolute value" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 6, it is unclear what can and cannot be “an absolute value” of the slopes.
With regards to claim 6 line 6, the phrase “easier to lass the first clutch” needs to be re-written.

With regards to claim 7, it is unclear what structure allows for the first clutch to be connected to the operating member.  The first clutch appears to just be movably received in the operating member.  There does not appear to be any connection between the two in that if the operating member was removed, it is believed the first clutch would fall out of the operating member.
With regards to claim 9, what structure allows for the operating member to  rotate of the second clutch?
With regards to claim 10, as written, the driving member and the push plate are not housed in the device housing which is not supported.  
With regards to claim 10, as written, the drive member is unrelated to the first locking member which is not supported.  
With regards to claim 10, what structure allows for the clutch to move?  What structure allows for the driving member to rotate?  
With regards to claim 10, what structure allows for the driving member to move with the second clutch when there is no engagement between the two?  
With regards to claim 10, as written, the convex portion is pushed by the spiral block and the second clutch which is unclear.



Claims
It is to be noted that claims 1, 2, and 4-10 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant's arguments filed 2-8-21 have been fully considered but they are not persuasive.  The amendments to the claims did not overcome all of the 112 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08 April 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724